Title: Obadiah Rich to Thomas Jefferson, 15 July 1815
From: Rich, Obadiah
To: Jefferson, Thomas


          Sir

Georgetown Dist. Cola
July 15
1815.
          The
enclosed letter
from my worthy friend the Revd Dr
Bentley of
Salem has been some time in my posession,
retained with the hope of delivering it to you personally. I now take the
liberty of forwarding it, and of making myself known to you, feeling confident
that, having from my youth cultivated the Sciences of Natural history and
Botany, Sciences which you have not thought unworthy
your attention, you will
not consider this as too great an intrusion, nor refuse to accept of the
accompanying little work (the production of a few leisure months) and that I
may even be permitted to hope you will not consider as impertinent the favor I
am about to ask.Having resided several years in
Spain
and acquired a knowledge of the language, Commerce &c of that Country, I
have been induced to offer myself as a candidate for a Consulate there, and
understanding, a native citizen with Suitable recommendations would obtain that
of Malaga, I have applied to my friends for their aid
in this object.While I was in
Spain
my friends in this country volunteered a Strong recommendation in my favor for
the consulate of
Valencia (copy of which I take the liberty of
enclosing) but owing to the State of the
country at that time no consular appointments were made for
it; and on my return to this country in 1812 I withdrew the application.I
Shall receive the support of all the
gentlemen whose Signatures are annexed to that paper,
who are Still living, and of many others of
equal
respectability; but permit me Sir to add, that with none Should I feel So
confident of Success, or personally so much gratified, as with the Support your
name would give to my
application: May I be permitted to Solicit it?
          Very
respectfully I am Sir Your most obedt—&cO Rich
        